PER CURIAM:
Larry Lamont Bush appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to exhaust administrative remedies and denying his motion for reconsideration. The district court properly required exhaustion of administrative remedies under 42 U.S.C. § 1997e(a) (2000). Because Bush did not demonstrate to the district court that he had exhausted administrative remedies or that such remedies were not available, the court’s dismissal of the action was not an abuse of discretion. Accordingly, we affirm the district court’s order, which is modified to reflect that the dismissal was without prejudice to Bush’s right to refile once he has exhausted his administrative remedies. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.